Order entered August 31, 2020




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00679-CV

  JCB DALLAS, LLC, JCB, INC., J.C. BAMFORD EXCAVATORS, LTD.,
               AND JEREMY JOHNSON, Appellants

                                           V.

                             ART GILFUS, Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. Dc-19-20010

                                      ORDER

      Before the Court is appellee’s August 27, 2020 unopposed motion for

extension of time to file his brief. We GRANT the motion and ORDER the brief

be filed no later than October 6, 2020.


                                                /s/   KEN MOLBERG
                                                      JUSTICE